Title: Enclosure: Pascal Etienne Meinadier’s Notes on a Theft by Isaac Cushing, 14 August 1819
From: Meinadier, Pascal Etienne
To: 


            Meinadier de Marseille, est Venu aux Etats Unis pour y joindre Son associé Isaac Cushing natif de Penbrouck prés Boston (Massachusets) qui est parti de Marseille le 31. Mai 1817. dans un navire â trois ponts nommé Le Braque, de la portée d’environ 600 Tonneaux, commandé par le Captne Jques Geoffroy français, destiné pour Calcuta & Chandernagor, chargé en entier de diverses Marchandises de valeur de 120 Mille piastres fortes.
            Le dit Cushing étant comme Subrecargo à bord du dit navire, il l’à fait arrêter à Rio=Janeiro le 5 aout 1817. disant qu’il faisait de l’eau; Il y à vendu toute la cargaison (et puis Sans y etre autorisé par moi il y à vendu aussi le navire) et il ne m’à rendu aucun Compte;
            J’ai appris par des voies indirectes qu’il avait pris beaucoup de doubloons; de traites Sur Londres; et une cargaison de Viande boucanée qu’il à Vendue à la Havane; et de lá, il est venu voyager aux Etats Unis, ou il Se tient Sans doute caché Sous un nom Supposé:
            En conséquence je donne ci bas Son Signalement et prie tous ceux qui Sont Amis de la bonne cause, et de la Justice, de me donner de Ses nouvelles; me disant ou il est, et me désigner aussi Ses proprietés; ils obligeront un Père de famille qui perd par cet evénement toute Sa fortune, et le prive d’aider Ses Jeunes Enfans.
            Je n’ai à me reprocher que ma trop grande confiance pour Cushing n’ayant jamais pu présumer qu’un associé que j’avais pris chez-moi depuis trois ans; que j’avais comblé de bienfaits (puisque je Suis le bailleur de fonds dans la Societé) eut pu concevoir un projet aussi infâme, Sans besoins, puisqu’il est Garçon, et Sans autre motifs que pour me faire du mal en Satisfaisant à Sa fripponerie.
            Les autorités de Marseille ont fait part de cet evénement à Monsr de Richelieu premier Ministre du Gouvernemt français à Paris, qui m’a remis une lettre pour Monsr de Valnais consul de france à Boston, avec ordre d’en transmettre copie partout ou il en Serait besoin; Mais malgrés Ses recherches et les miennes depuis le 12 mars dernier que je Suis arrivé dans cette Ville, nous n’avons pu rien découvrir, et ce n’est que de la bonté et de la générosité de la nation Americaine de Qui j’attend Justice; les Loix ne pouvant l’atteindre.
            Je me reccommande donc aux Amis et protecteurs de la bonne cause pour m’indiquer les proprietés d’Isaac Cushing et Sa personne, et au cas que je vienne à Mourir, je leur reccommande mes enfans dont un agé de 14 ans est avec moi.
            
              Boston le 14 aout 1819
            
         
            
            
            Description of  Mr Isaac Cushing.
            54 years old
            5 feet 11 inches high, & large body.
            Oval face
            Aqualine nose
            Common Mouth
            very well arranged teeth & white
            Large Blue Eyes
            Round chin dimple in the Midle
            Hair painted black—its original colour gray.
            Round & high Shoulders
            When he walks, head erect handsome appearance
            generally has a cane
            Takes Snuff. both by the nose & the mouth
            a constant hacking.
           
            Editors’ Translation
            
              Meinadier, of Marseille, came to the United States to seek out his partner Isaac Cushing, a native of Pembroke near Boston (Massachusetts). The latter left Marseille on 31 May 1817, in a three-decked six-hundred-ton ship called Le Braque, commanded by Captain Jacques Geoffroy, a Frenchman, and headed for Calcutta and Chandernagore fully loaded with assorted goods worth 120,000 piastres.
              The said Cushing, being the supercargo aboard the ship, ordered it to stop at Rio de Janeiro on 5 August 1817, saying that it was taking on water. There he sold the whole cargo (and then, without my authorization, the ship as well), giving me no explanation;
              I learned indirectly that he had received many doubloons, drafts on London, and a shipment of smoked meat that he sold in Havana, and came from there to the United States, where he has probably been hiding under an assumed name:
               In consequence I provide his description below, requesting all who are friends of a good and just cause to give me news of him, his location, and that of his possessions. They will thus oblige a father who has, through this event, lost his whole fortune and with it the ability to provide for his young children.
              I can reproach myself only with trusting Cushing too much, never imagining that so sordid a plan could have been conceived by a partner whom I had taken into my home for three years and showered with kindness (since I am the silent partner in the business) and who, being a bachelor, wanted for nothing and had no motive other than to satisfy his own roguery by harming me.
              
              The authorities in Marseille have reported this event to Mr. de Richelieu, the prime minister of the French government in Paris, who forwarded a letter to me through Mr. de Valnais, the French consul at Boston, authorizing me to send copies of it wherever it might be needed. Despite his searches and my own since 12 March, when I arrived in this city, we have been unable to discover anything, and it is only through the kindness and generosity of the American nation that I expect justice; the law cannot reach him.
               I commend myself, therefore, to the friends and protectors of a good cause that they might direct me to the whereabouts of Isaac Cushing’s properties and person, and, in case I should die, I commend to them my children, one of whom, aged fourteen, is with me.
              
                Boston, 14 August 1819
              
            
              
              
              Description of Mr Isaac Cushing.
              54 years old
              5 feet 11 inches high, & large body.
              Oval face
              Aqualine nose
              Common Mouth
              very well arranged teeth & white
              Large Blue Eyes
              Round chin dimple in the Midle
              Hair painted black—its original colour gray.
              Round & high Shoulders
              When he walks, head erect handsome appearance
              generally has a cane
              Takes Snuff. both by the nose & the mouth
              a constant hacking.
            
          